United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50064
                         Summary Calendar



FREDA SMITH,

                                     Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. A-02-CV-458
                       --------------------

Before HIGGINBOTHAM, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Freda Smith seeks reversal of the district court’s decision

to affirm the decision of the Administrative Law Judge (ALJ) to

deny Smith Supplemental Security Income (SSI) benefits.       The ALJ

found that Smith was not disabled, could perform a limited range

of sedentary work, and that there are a significant number of

such jobs in the national economy.   Smith argues that the ALJ did

not properly evaluate her symptoms, pain, credibility, or

residual functional capacity.   She asserts that the ALJ merely


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50064
                                -2-

stated that he considered all of the evidence in reaching his

conclusion, rather than analyzing the evidence.   Smith asserts

that the ALJ should have recognized that she has an impairment

due to severe depression, that she is required to lie down

frequently, and that she cannot sustain employment on a regular

basis.

     Our review is limited to determining whether the ALJ applied

the correct legal standards and whether the decision is supported

by substantial evidence.   Falco v. Shalala, 27 F.3d 160, 162 (5th

Cir. 1994).   We find that the ALJ adequately considered Smith’s

symptoms and professed limitations and properly analyzed his

findings in light of her contentions and the medical evidence.

See 20 C.F.R. § 404.1529; Greenspan v. Shalala, 38 F.3d 232, 237-

40 (5th Cir. 1994).   The record provides substantial evidence

supporting the conclusion that Smith is not disabled within the

meaning of the Social Security Act.

     AFFIRMED.